Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 1-5 and 9 have been canceled as not being eligible for rejoinder.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a method comprising providing an air sample to a plurality of chambers, each chamber containing a liquid medium and a plurality of cells expressing a cell surface receptor and a membrane that allows for diffusion of the volatile compound from the air sample and using an electrode in each chamber to measure an electrical signal resulting from binding between the cell-surface receptor and the volatile compound.
Hanson et al. (US 10,209,239) teach a method comprising providing an air sample to a biosensor having a cell surface receptor that binds to the volatile compound for detection.  Hanson et al. fail to teach a plurality of chambers comprising a liquid medium and a plurality of cells and a membrane that allows for diffusion of the volatile compound from the air sample through the membrane into the liquid medium and using an electrode in each chamber to measure an electrical signal resulting from a binding event between the cell surface receptors and the volatile compound present in the air sample.
Hunt et al. (US 2008/0138797) teach a method for detecting a target substance comprising providing an air sample to a sensor panel comprising a plurality of cell-based sensor devices each located in a chamber and using an electrode in each chamber for detecting the presence of a target substance.  Hunt et al. fail to teach cell surface receptors that bind with volatile compounds where an electrode is used to measure an electrical signal resulting from a binding event between a cell surface receptor and the volatile compound and a membrane allowing for diffusion of a volatile compound from an air sample through the membrane and into the liquid medium.
Cote et al. (US 2002/0020666) teach a membrane for gas transfer where volatile compounds in air diffuse through the membrane, but fail to teach a plurality of chambers, each having a liquid medium and a plurality of cells having cell surface receptors that bind to the volatile compound, wherein the binding is detectable using an electrode in each chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1641